Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4, and 6-9 (renumbered claims 1-7) are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 (renumbered claim 6), and 9 (renumbered claim 7), the primary reason for allowance is that the prior art fails to teach or reasonably suggest circuitry (or method steps) to change a shape of the selected display area based on the detected motion of the image pickup device and select the image signal corresponding to one frame of the plurality of frames, wherein the image signal is selected based on the update of the position of the selected display area and the change in the shape of the selected display area; in combination with the other elements of the claim.  The closest prior art (Byun – U.S. Publ. No. 2020/0192099; and Williams – PCT Publ. No. WO 2017/149124 A1) discloses the ability to select a portion of an overall image, correct for vibrations of the captured image by updating a position of the selected portion and outputting audio relating to the selected and correction image portion; but fails to specifically disclose changing a shape of the selected display area based on a detected motion of the image pickup device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 22, 2022